PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/555,356
Filing Date: 29 Aug 2019
Appellant(s): Li et al.



__________________
Amirali Sharifi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Jan. 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on 09/14/2021 and Advisory Action dated on 9/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The appellant argues the combination of the features in independent claims 1 and 11 are neither disclosed nor suggested by the applied references.  More specifically, the independent claims are directed to the actions an electronic device (e.g., a STA) performs before the electronic device sends a request (e.g., an initial information element and/or initial TWT element) to an AP and before it receives a response from the AP.  However, the examiner respectfully disagrees.  As explained the Final Office action and the Interview (dated on 09/26/2021) for the After Final, claim 1 is rejected by Choi in view of Xiao and Kim.  Both Choi and Kim disclose the concept of transmitting the request and response of TWT (target wake time) in a communication system. Kim’s FIG. 18 (as attached below to show the timing sequence) illustrates explicitly an STA sending a TWT request before an AP’s TWT response as the time sequence of the claim 1.  

    PNG
    media_image2.png
    500
    927
    media_image2.png
    Greyscale

Hence,  Choi in view of Xiao and Kim discloses the features of transmitting TWT request and response in a communication system, including the related timing sequence.  

In addition, the appellant argues that Choi does not disclose to “receive, from an application of the electronic device, an indication of traffic associated with the application, wherein the traffic is to be communicated using an access point over the wireless network" of amended claim 1.  First of all, the original claim 1 and the amended claim 1 filed on 06/22/2021 did not have such a feature.  It was added in the After Final on 09/14/2021.  As examiner explained over the interview, Choi discloses “[w]hen the uplink transmission is performed by each of the plurality of STAs on the frequency domain, a different frequency resource may be allocated for each of the plurality of STAs as an uplink transmission resource” (para. 35) and  in order for the STA to receive a scheduled trigger frame from the AP, a UL traffic pattern of the STA or a TWT pattern (or TWT parameter) determined on the basis of a quality of service (QoS) request or the like may be transmitted to the AP by using the TWT request element 200” (para. 53). A Xiao discloses the traffic is associated with an application (para. 131). Hence, Choi in view of Xiao and Kim disclose to “receive, from an application of the electronic device, an indication of traffic associated with the application, wherein the traffic is to be communicated using an access point over the wireless network" of amended claim 1.

Furthermore, appellant argues Choi does not disclose or suggest
"configure[ing] a target wake time (TWT) scheme associated with the traffic based at least in part on the determined information associated with the traffic."  However, in the Final Office action, the examiner points Choi discloses such a feature as in para. 8, lines 7-9 and para. 49, lines 1-3, wherein the STA receives the TWT response and enters a power save mode.  Therefore, Choi discloses configuring a target wake time (TWT) scheme associated with the traffic based at least in part on the determined information associated with the traffic as in claim 1.  

As explained above, independent claim 1 is rejected by Choi in view of Xiao and Kim.  Claims 2-17 are rejected accordingly. 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

/ANTHONY LUO/
Examiner, Art Unit 2465

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:

/WALTER J DIVITO/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.